                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA                          JS-6
JONATHAN ARLAND,                                               CASE NUMBER

                                                                                 CV 19-2570 SVW(JCx)
                                                PLAINTIFFS)
                              v.
 RUBI GUADALUPE DAVILA,et al.,                                                   CORRECTED
                                                                          ORDER RE REQUEST TO PROCEED
                                                                               IN FORMA PA UPERIS
                                              DEFF,NDANT(S)



 IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby GRANTED.



          Date                                                   united States Magistrate Judge


IT IS RECOMMENDED that the Request to Proceed In Forma Pauperis be DENIED for the following reason(s):
          ~ Inadequate showing of indigency                        ~ District Court lacks jurisdiction
          ~ Legally and/or factually patently frivolous            ~ Immunity as to
          ~ Other: The removed California unlawful detainer action should be remanded sua sponte.
          See 28 U.S.C. 41447(c)(Court "shall" remand "any time" it appears to lack subject matter jurisdiction over case)
          Comments:
         Removing defendant fails to overcome strong presumption that the Court lacks jurisdiction over this purely state-
         law action. Gaus v. Miles, 980 F.2d 564, 566(9th Cir.1992)(defendant's burden to prove removal jurisdiction).
         The state court records do not reflect any action that originally could have been filed in federal court; The Notice
         of Removal also does not plausibly support diversity or federal-question jurisdiction. 28 U.S.C. 41441(a). Removal
         may not be based on asserted/anticipated defenses. Franchise Tax Bd. v. Laborers,463 U.S. 1, 14(1983).


          Apri18, 2019                                                 /s/ Jacqueline Chooljian
          Date                                                     United States Magistrate Judge


IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby:
               GRANTED
          ~ DENIED (see comments above). IT IS FURTHER ORDERED that:
                 ~ Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
                 ~ This case is hereby DISMISSED immediately.
                 ~ This case is hereby REMANDED to state court.


                              6~
          Date                                                     Unit    tates District Judge

CV-73(08/16)                          ORDER RE REQUEST TO PROCEED IN FORMA PAUPERIS
